 



 

Exhibit 10.22

 

STOCK PURCHASE AGREEMENT



 

STOCK PURCHASE AGREEMENT, dated as of 10 November, 2014 (this "Agreement"), by
and among Sunrise Real Estate Group, Inc. ("Issuer " and “Company”), having an
office and address at Hengfeng Road, No. 638, Fl 25, Bldg. A, Shanghai, China,
and Ace Develop Properties Limited, a company organized under the laws of the
British Virgin Island, having an office and address at P.O. Box 957 Offshore
Incorporation Centre, Road Town, Tortola ("Purchaser”).

 



W I T N E S S E T H

 



WHEREAS, the Issuer desires to issue to the Purchaser 20 million shares of the
Company's common stock, $0.01 US par value per share (the "Common Stock"), (the
"Shares"), on the terms and condition set forth in this Stock Purchase Agreement
("Agreement"), and

 

WHEREAS, Purchaser desires to buy the Shares for $0.085 US per share (the
"Purchase Price") for an aggregate of $1,700,000 US (RMB 10,460,000 at exchange
rate 6.1529) on the terms and conditions set forth herein, and

 

NOW THEREFORE, in consideration of the promises and respective mutual agreements
herein contained, it is agreed by and between the parties hereto as follows.

 

ARTICLE 1
SALE AND PURCHASE OF THE SHARES

 



1.1 Sale of the Shares. Upon the execution of this Agreement, subject to the
terms and conditions herein set forth, on the basis of the representations,
warranties and agreements herein contained, Issuer shall deliver the Shares to
Purchaser who shall purchase the Shares from the Issuer.

 



1.2 Instruments of Conveyance and Transfer. At the Closing, Issuer shall deliver
a certificate or certificates representing the Shares to Purchaser, in form and
substance satisfactory to Purchaser ("Certificates"), as shall be effective to
vest in Purchaser all right, title and interest in and to all of the Shares.

 

1.3 Consideration and Payment for the Shares. In consideration for the Shares,
Purchaser shall pay to the Issuer the purchase price of ONE MILLION SEVENTY
THOUSAND (1,700,000) Dollars (RMB 10,460,000 at exchange rate 6.1529) in U.S.
currency ("Purchase Price"). The Purchase Price shall be payable only upon
Closing (as set forth in Article 7 hereof).

 



ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE ISSUER

 



The Issuer represents and warrants to the Purchaser now and as of the Closing,
the following:

 

2.1 Transfer of Title. Issuer shall transfer title in and to the Shares to the
Purchaser free and clear of all liens, security interests, pledges,
encumbrances, charges, restrictions, demands and claims, of any kind or nature
whatsoever, whether direct or indirect or contingent.



 



 

 

 

(a) Due Execution This Agreement has been duly executed and delivered by the
Issuer.

 



(b) Valid Agreement This Agreement constitutes, and upon execution and delivery
thereof by the Issuer, will constitute, a valid and binding agreement of the
Issuer enforceable against the Issuer in accordance with its respective terms.

 

(c) Authorization. The execution, delivery and performance by the Issuer of this
Agreement and the delivery by the Issuer of the Shares have been duly and
validly authorized and no further consent or authorization of the Issuer or
another is required.

 

(d) Issuer's Title to Shares; No Liens or Preemptive Rights; Valid Issuance.
Issuer has and at the Closing will have full and valid title, possession and
control of the Shares; there is and will be no existing impediment or
encumbrance to the sale and transfer of such Shares to the Purchaser; and on
delivery to the Purchaser of the Shares, all of the Shares will be free and
clear of all taxes, liens, encumbrances, charges or assessments of any kind and
shall not be subject to preemptive rights, tag-along rights, or similar rights
of any of the stockholders of the Company. Such Shares are and will be legally
and validly issued in material compliance with all applicable U.S. federal and
state securities laws, and will be fully paid and non-assessable shares of the
Company's common stock; and the Shares have all been issued under duly
authorized resolutions of the Board of Directors of the Company. At the Closing,
Issuer shall deliver to the Purchaser certificates representing the Shares
subject to no liens, security interests, pledges, encumbrances, charges,
restrictions, demands or claims in any other party whatsoever.

 

2.2 No Governmental Action Required. The execution and delivery by the Issuer of
this Agreement does not and will not, and the consummation of the transactions
contemplated hereby will not, require any action by or in respect of, or filing
with, any governmental body, agency or governmental official, including but not
limited to the Securities and Exchange Commission ("Commission") and the
Financial Industry Regulatory Authority ("FINRA"), except such actions or
filings that have been undertaken or made prior to the date hereof and that will
be in full force and effect (or as to which all applicable waiting periods have
expired) on and as of the date hereof or which are not required to be filed on
or prior to the date of Closing.

 

2.3 Compliance with Applicable Law and Corporate Documents. The execution and
delivery by the Issuer of this Agreement does not and will not and, the sale by
the Issuer of the Shares does not and will not contravene or constitute a
default under or violation of (i) any provision of applicable law or regulation,
(ii) the articles of incorporation or by-laws of the Issuer, or (iii) any
agreement, judgment, injunction, order, decree or other instrument binding upon
the Issuer or any its assets, or result in the creation or imposition of any
lien on any asset of the Issuer. The Issuer is in compliance with and conforms
to all statutes, laws, ordinances, rules, regulations, orders, restrictions and
all other legal requirements of any domestic or foreign government or any
instrumentality thereof having jurisdiction over the conduct of their businesses
or the ownership of their properties.

 

2.4 Due Diligence Materials. The information heretofore furnished by the Issuer
to the Purchaser for purposes of or in connection with this Agreement or any
transaction contemplated hereby does not, and all such information hereafter
furnished by the Issuer to the Purchaser will not (in each case taken together
and on the date as of which such information is furnished), contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in the light of the circumstances
under which they are made, not misleading.

 

2.5 Not a Voting Trust: No Proxies. None of the Shares are or will be subject to
any voting trust or agreement. No person holds or has the right to receive any
proxy or similar instrument with respect to the Shares. Except as provided in
this Agreement, the Issuer is not a party to any agreement which offers or
grants to any person the right to purchase or acquire any of the Shares. There
is no applicable local, state or federal law, rule, regulation, or decree which
would, as a result of the sale contemplated by this Agreement, impair, restrict
or delay any voting rights with respect to the Shares.

 

2.6 Survival of Representations. The representations and warranties herein by
the Issuer will be true and correct in all material respects on and as of the
Closing with the same force and effect as though said representations and
warranties had been made on and as of the Closing and will, except, provided
herein, survive the Closing.

 



 

 

 

2.7 No Solicitation. No form of general solicitation or general advertising was
used by the Issuer or, to the best of its actual knowledge, any other person
acting on behalf of the Issuer, in connection with the offer and sale of the
Shares. Neither the Issuer, nor, to its knowledge, any person acting on behalf
of the Issuer, have, either directly or indirectly, sold or offered for sale to
any person (other than the Purchaser) any of the Shares, and the Issuer
represent that they will not, nor will any person authorized to act on its
behalf (except that the Issuer makes no representation as to the Purchaser) sell
or offer for sale any such security to, or solicit any offers to buy any such
security from, or otherwise approach or negotiate in respect thereof with, any
person or persons so as thereby to cause the issuance or sale of any of the
Shares to be in violation of any of the provisions of Section 5 of the
Securities Act of 1933, as amended or any other provision of federal or state
law.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Purchaser now and at the Closing, the
following:

 

3.1 Due Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Texas (a) with full
power and authority to own, lease, use, and operate its properties and to carry
on its business as and where now owned, leased, used, operated and conducted.
The Company has no subsidiaries. The Company is duly qualified to conduct
business as a foreign corporation and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, and (b) all actions taken by the current directors and stockholders
of the Company have been valid and in accordance with the laws of the State of
Texas.

 

3.2 (a) Company Authority. The Company has all requisite corporate power and
authority to enter into and perform this Agreement.

 

(b) Due Authorization. The execution, delivery and performance by the Company of
this Agreement has been duly and validly authorized and no further consent or
authorization of the Company, its Board of Directors or its stockholders is
required.

 

(c) Valid Execution. This Agreement has been duly executed and delivered by the
Company.

 

(d) Binding Agreement. This Agreement constitutes, and upon execution and
delivery thereof by the Company, will constitute, a valid and binding agreement
of the Company, enforceable against the Company in accordance with its terms.

 

(e) No Violation of Corporate Documents or Agreements. The execution and
delivery of this Agreement by the Company and the performance by the Company of
its obligations hereunder will not cause, constitute, or conflict with or result
in (i) any breach or violation or any of the provisions of or constitute a
default under any license, indenture, mortgage, charter, instrument, articles of
incorporation, bylaw, or other agreement or instrument to which the Company or
its stockholders are a party, or by which they may be bound, nor will any
consents or authorizations of any party other than those hereto be required,
(ii) an event that would cause the Company to be liable to any party, or (iii)
an event that would result in the creation or imposition or any lien, charge or
encumbrance on any asset of the Company or on the securities of the Company to
be acquired by the Purchaser.

 

3.3 Authorized Capital, No Preemptive Rights, No Liens; Anti-Dilution. As of the
date hereof, the authorized capital of the Company is 200,000,000 shares of
Common Stock, $0.01 par value. The issued and outstanding capital stock of the
Company is 48,691,925 shares of Common Stock. All of the shares of capital stock
are, duly authorized, validly issued, fully paid and non-assessable. No shares
of capital stock of the Company are subject to preemptive rights or similar
rights of the stockholders of the Company or any liens or encumbrances imposed
through the actions or failure to act of the Company, or otherwise. As of the
date hereof and at Closing, (i) there are no outstanding options, warrants,
convertible securities, scrip, rights to subscribe for, puts, calls, rights of
first refusal, tag-along agreements, nor any other agreements, understandings,
claims or other commitments or rights of any character whatsoever relating to,
or securities or rights convertible into or exchangeable for any shares of
capital stock of the Company, or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company, and
(ii) there are no agreements or arrangements under which the Company is
obligated to register the sale of any of its securities under the Securities Act
and (iii) there are no anti-dilution or price adjustment provisions contained in
any security issued by the Company (or in the Company's articles of
incorporation or by-laws or in any agreement providing rights to security
holders) that will be triggered by the transactions contemplated by this
Agreement. The Company has furnished to Purchaser true and correct copies of the
Company's articles of incorporation and by-laws.

 



 

 

 

3.4 No Governmental Action Required. The execution and delivery by the Company
of this Agreement does not and will not, and the consummation of the
transactions contemplated hereby will not, require any action by or in respect
of, or filing with, any governmental body, agency or governmental official,
including but not limited to, the Commission and FINRA, except such actions or
filings that have been undertaken or made prior to the date hereof and that will
be in full force and effect (or as to which all applicable waiting periods have
expired) on and as of the date hereof or which are not required to be filed on
or prior to the Closing.

 

3.5 Compliance with Applicable Law and Corporate Documents. The execution and
delivery by the Company of this Agreement does not and will not contravene or
constitute a default under or violation of (i) any provision of applicable law
or regulation, (ii) the Company's articles of incorporation or bylaws, or (iii)
any agreement, judgment, injunction, order, decree or other instrument binding
upon the Company or any its assets, or result in the creation or imposition of
any lien on any asset of the Company. The Company is in compliance with and
conforms to all statutes, laws, ordinances, rules, regulations, orders,
restrictions and all other legal requirements of any domestic or foreign
government or any instrumentality thereof having jurisdiction over the conduct
of its businesses or the ownership of its properties.

 

3.6 SEC Representations. Through the date hereof, the Company has filed all
forms, reports and documents with the Commission required to be filed by it
("SEC Reports"). The Company has delivered and/or made available to Purchaser
true and complete copies of the required SEC Reports. Such SEC Reports, at the
time filed, complied in all material respects with the requirements of the
federal and state securities laws and the rules and regulations of the
Commission thereunder applicable to such SEC Reports. None of the SEC Reports,
including without limitation, any financial statements or schedules included
therein, contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading. In connection with all
shares of common stock and other securities issued by the Company from inception
to date, the Company has complied with the registration requirements of the
federal Securities Act of 1933 and all applicable state blue sky laws or has
relied upon a valid, applicable exemption from those registration requirements.

 

3.7 Financial Statements. (a) The Purchaser has received a copy of the unaudited
financial statements of the Company for the nine months ended September 30, 2013
and the related statements of income and retained earnings for the period then
ended (the "Financial Statements") that are included in the Company's Form 10-Q
for the quarter ended September 30, 2013 and included in the SEC Reports. The
Financial Statements have been prepared in accordance with generally accepted
accounting principles consistently followed by the Company throughout the
periods indicated. Such financial statements fairly present the financial
condition of the Company at the dates indicated and its results of its
operations and cash flows for the periods then ended and, except as indicated
therein, reflect all claims against, debts and liabilities of the Company, fixed
or contingent, and of whatever nature. Since September 30, 2013 (the "Balance
Sheet Date"), there has been no material adverse change in the assets or
liabilities, or in the business or condition, financial or otherwise, or in the
results of operations or prospects, of the Company, whether as a result of any
legislative or regulatory change, revocation of any license or rights to do
business, fire, explosion, accident, casualty, labor trouble, flood, drought,
riot, storm, condemnation, act of God, public force or otherwise and no material
adverse change in the assets or liabilities, or in the business or condition,
financial or otherwise, or in the results of operation or prospects, of the
Company except in the ordinary course of business.

 

3.8 No Litigation. The Company is not a party to any suit, action, arbitration,
or legal, administrative, or other proceeding, or pending governmental
investigation which its has not disclosed to Purchaser. The Company is not
subject to or in default with respect to any order, writ, injunction, or decree
of any federal, state, local, or foreign court, department, agency, or
instrumentality.

 

3.9 No Taxes. The Company is not liable for any income, sales, withholding, real
or personal property taxes to any governmental agencies whatsoever. All United
States federal, state, county, municipality local or foreign income tax returns
and all other material tax returns (including foreign tax returns) which are
required to be filed by or on behalf of the Company have been or will be filed
as of the Closing Date and all material taxes due pursuant to such returns or
pursuant to any assessment received by the Company have been or will be paid as
of the Closing Date, except those being disputed in good faith and for which
adequate reserves have been established. The charges, accruals and reserves on
the books of the Company in respect of taxes or other governmental charges have
been established in accordance with GAAP.

 



 

 

 

3.10 Material Agreements (a) The Company is not currently carrying on any
business and is not a party to any contract, agreement, lease or order which
would subject it to any performance or business obligations or restrictions in
the future after the Closing of the transactions contemplated by this Agreement.

 

(b) The Company has no stockholder contracts or agreements.

 

(c) The Company is not in default under any contract or any other document.

 

(d) The Company has no outstanding powers of attorney and no obligations
concerning the performance by the Issuer of this Agreement.

 

(e) The Company has all material Permits ("Permits" means all licenses,
franchises, grants, authorizations, permits, easements, variances, exemptions,
consents, certificates, orders and approvals necessary to own, lease and operate
the properties, of, and to carry on the business of the Company);
(ii) all such Permits are in full force and effect, and the Company has
fulfilled and performed all material obligations with respect to such Permits;
(iii) no event has occurred which allows, or after notice or lapse of time would
allow, revocation or termination by the issuer thereof or which results in any
other material impairment of the rights of the holder of any such Permit, and
(iv) the Company has no reason to believe that any governmental body or agency
is considering limiting, suspending or revoking any such Permit.

 

(f) Neither the Company nor, to the Company's knowledge, any employee or agent
of the Company has made any payments of funds of the Company, or received or
retained any funds, in each case in violation of any law, rule or regulation or
of a character required to be disclosed by the Company in any of the SEC
Reports.

 

(g) There are no outstanding judgments or Uniform Commercial Code financing
instruments or UCC Securities Interests filed against the Company or any of its
properties.

 

3.11 No Liabilities. There are no liabilities of the Company of any kind
whatsoever which has not been disclosed to Purchaser, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there is no
existing condition, situation or set of circumstances which could reasonably be
expected to result in such a liability. The Company does not have any debt,
liability, or obligation of any nature, whether accrued, absolute, contingent,
or otherwise, and whether due or to become due, that is not reflected on the
Company's Financial Statements.

 

3.12 Compliance with Law. To the best of its knowledge, the Company has complied
with, and is not in violation of any provision of laws or regulations of
federal, state or local government authorities and agencies. There are no
pending or threatened proceedings against the Company by any federal, state or
local government, or any department, board, agency or other body thereof.

 

3.13 Corporate Documents Effective. The articles of incorporation, as amended,
and the bylaws of the Company, as provided to Purchaser are, or will at Closing
be, in full force and effect and all actions of the Board of Directors or
stockholders required to accomplish same have, or will at Closing have been,
taken.

 

3.14 No Stockholder Approval Required. The acquisition of the Shares by
Purchaser from Issuer does not require the approval of the stockholders of the
Company under the Texas General Corporate Law ("TGCL"), the Company's articles
of incorporation or bylaws, or any other requirement of law or, if stockholder
approval is required it has or will, prior to the Closing, be properly obtained
in accordance with the requirements of the Company's articles of incorporation
and by-laws and the TGCL.

 



 

 

 

3.15 No Dissenters' Rights. The acquisition of the Shares by Purchaser from
Issuer will not give rise to any dissenting stockholders' rights under the TGCL,
the Company's articles of incorporation or bylaws, or otherwise.

 

3.16 Not Subject to Voting Trust. None of the Shares are or will be subject to
any voting trust or agreement. No person holds or has the right to receive any
proxy or similar instrument with respect to such Shares. The Company is not a
party to any agreement that offers or grants to any person the right to purchase
or acquire any of the securities to be issued pursuant to this Agreement. There
is no applicable local, state or federal law, rule, regulation, or decree which
would, as a result of the transfer of the Shares to Purchaser, impair, restrict
or delay any voting rights with respect to the Shares.

 

3.17 True Representations. The information heretofore furnished by the Company
to the Purchaser for purposes of or in connection with this Agreement or any
transaction contemplated hereby does not, and all such information hereafter
furnished by the Company to the Purchaser will not (in each case taken together
and on the date as of which such information is furnished), contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in the light of the circumstances
under which they are made, not misleading.

 

3.18 Survival. The representations and warranties herein by the Company will be
true and correct in all material respects on and as of the Closing with the same
force and effect as though said representations and warranties had been made on
and as of the Closing Time and will, except, as otherwise provided herein,
survive the Closing for a period of three (3) years.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

 

Unless specifically stated otherwise, Purchaser represents and warrants that the
following are true and correct as of the date hereof and will be true and
correct through the Closing Date as if made on that date:

 

4.1 Agreement's Validity. This Agreement has been duly executed and delivered by
Purchaser and constitutes legal, valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with its respective terms, except as
may be limited by applicable bankruptcy, insolvency or similar laws affecting
creditors' rights generally or the availability of equitable remedies.

 

4.2 Investment Intent. Purchaser is acquiring the Shares for its own account for
investment and not with a view to, or for sale or other disposition in
connection with, any distribution of all or any part thereof, except (i) in an
offering covered by a registration statement filed with the Securities and
Exchange Commission under the Securities Act covering the Shares, or (ii)
pursuant to an applicable exemption under the Securities Act.

 

4.3 Restricted Securities. Purchaser understands that the Shares have not been
registered pursuant to the Securities Act or any applicable state securities
laws, that the Shares will be characterized as "restricted securities" under
federal securities laws, and that under such laws and applicable regulations the
Shares cannot be sold or otherwise disposed of without registration under the
Securities Act or an exemption therefrom. In this connection, Purchaser
represents that it is familiar with Rule 144 promulgated under the Securities
Act, as currently in effect, and understands the resale limitations imposed
thereby and by the Securities Act. Stop transfer instructions may be issued to
the transfer agent for securities of the Company (or a notation may be made in
the appropriate records of the Company) in connection with the Shares.

 

4.4 Legend. It is agreed and understood by Purchaser that the certificates
representing the Shares shall each conspicuously set forth on the face or back
thereof a legend in substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 



 

 

 

4.5 Disclosure of Information. Purchaser acknowledges that it has been furnished
with information regarding the Company and its business, assets, results of
operations, and financial condition to allow Purchaser to make an informed
decision regarding an investment in the Shares. Purchaser represents that it has
had an opportunity to ask questions of and receive answers from the Company
regarding the Company and its business, assets, results of operation, and
financial condition.

 

ARTICLE 5
INDEMNIFICATION

 



5.1 Issuer hereby agrees to, indemnify and hold harmless the Purchaser (which
includes, for purposes of this Article, Purchaser's against any losses, joint or
several, to which Purchaser may become subject under the federal securities
laws, any state or other federal law, statutory or common law, or otherwise,
insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise by
reason of the inaccuracy of any warranty or representation contained in this
Agreement, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and Issuer will in addition reimburse Purchaser and the Company for
any legal or any other expenses reasonably incurred by Purchaser in connection
with investigating or defending any such loss, claim, liability, action or
proceeding. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of Purchaser and shall survive the
Closing for a period of three (3) year. As used herein, "Losses" means any loss,
claim, demand, damage, award, liabilities, suits, penalties, forfeitures, cost
or expense (including, without limitation, reasonable attorneys', consultant and
other professional fees and disbursements of every kind, nature and
description).

 

ARTICLE 6
COVENANTS

 

6.1 From the date of this Agreement to Closing, the Issuer and the Company
covenant as follows.

 

(a) Company will to the best of its ability preserve intact the current status
of the Company and the trading capacity of the Company as a FINRA Bulletin Board
company.

 

(b) The Issuer will furnish Purchaser with whatever corporate records and
documents are available, such as articles of incorporation and bylaws.

 

(c) The Company will not amend or change its articles of incorporation or
Bylaws, or issue any further shares in the common stock of the Company without
the express written consent of its shareholders.

 

ARTICLE 7
CLOSING AND DELIVERY OF DOCUMENTS

 

7.1 Closing. The Closing shall be held on or before November 28, 2014 (the
"Closing Date"). The Closing shall occur as a single integrated transaction, as
follows.

 

(a) Delivery by Issuer

 

(i) Issuer shall deliver to the Purchaser such instruments, documents and
certificates as are required to be delivered by Issuer or its representatives
pursuant to the provisions of this Agreement.

 

(ii) Issuer shall deliver to Purchaser the share Certificate issued by the
Issuer.

 

(b) Delivery by Purchaser. The Purchaser shall pay to the Issuer an aggregate of
$1,700,000 Dollars (RMB 10,460,000 at exchange rate 6.1529) by wire transfer as
instructed by Issuer.

 



 

 

 

ARTICLE 8
TERMINATION, AMENDMENT AND WAIVER

 

8.1 Waiver. Any term, provision, covenant, representation, warranty or condition
of this Agreement may be waived, but only by a written instrument signed by the
party entitled to the benefits thereof. The failure or delay of any party at any
time or times to require performance of any provision hereof or to exercise its
rights with respect to any provision hereof shall in no manner operate as a
waiver of or affect such party's right at a later time to enforce the same. No
waiver by any party of any condition, or of the breach of any term, provision,
covenant, representation or warranty contained in this Agreement, in any one or
more instances, shall be deemed to be or construed as a further or continuing
waiver of any such condition or breach or waiver of any other condition of the
breach of any other term, provision, covenant, representation or warranty. No
modification or amendment of this Agreement shall be valid and binding unless it
be in writing and signed by all parties hereto.

 

8.2 Termination by Purchaser. Notwithstanding anything to the contrary herein,
Purchaser shall have the right, in its sole and absolute discretion, at any time
prior to its payment of the Purchase Price, to terminate this Agreement, in
which event, this Agreement shall be terminated and no party shall have any
further obligation to any other party.

 

ARTICLE 9
MISCELLANEOUS

 

9.1 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understanding related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any party hereto which is not embodied in this Agreement or the
written statement, certificates, or other documents delivered pursuant hereto or
in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not set forth.

 

9.2 Notices. Any notice or communications hereunder must be in writing and given
by depositing same in the United States mail addressed to the party to be
notified, postage prepaid and registered or certified mail with return receipt
requested or by delivering same in person. Such notices shall be deemed to have
been received on the date on which it is hand delivered or on the third business
day following the date on which it is to be mailed. For purpose of giving
notice, the addresses of the parties shall be:

 

If to Issuer:
Sunrise Real Estate Group, Inc.
No.638, Hengfeng Road
Shanghai, China, PRC
Tel: +86-21-6422-2185
Fax: +86-21-6422-8337

 

If to Purchaser to:
Lin Chi Jung.
No.638, Hengfeng Road
Shanghai, China, PRC
Tel: +86-21-6422-2185
Fax: +86-21-6422-8337

 



 

 

 

9.3 Governing Law. This Agreement shall be governed in all respects, including
validity, construction, interpretation and effect, by the laws of the State of
Texas (without regard to principles of conflicts of law). Each of the parties
hereto agrees to submit to the exclusive jurisdiction of any federal or state
court within the County of Dallas, with respect to any claim or cause of action
arising under or relating to this Agreement. The parties agree that any service
of process to be made hereunder may be made by certified mail, return receipt
requested, addressed to the party at the address appearing in Section 9.2,
together with a copy to be delivered to such party's attorneys via telecopier
(if provided in Section 9.2). Such service shall be deemed to be completed when
mailed and sent and received by telecopier. Issuer and Purchaser each waives any
objection based on forum non conveniens. Nothing in this paragraph shall affect
the right of Issuer or Purchaser to serve legal process in any other manner
permitted by law.

 

9.4 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

9.5 Waivers and Amendments; Non-Contractual Remedies; Preservation of Remedies.
This Agreement may be amended, superseded, canceled, renewed, or extended, and
the terms hereof may be waived, only by a written instrument signed by
authorized representatives of the parties or, in the case of a waiver, by an
authorized representative of the party waiving compliance. No such written
instrument shall be effective unless it expressly recites that it is intended to
amend, supersede, cancel, renew or extend this Agreement or to waive compliance
with one or more of the terms hereof, as the case may be. No delay on the part
of any party in exercising any right, power or privilege shall hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of any party of
any such right, power or privilege, or any single or partial exercise of any
such right, power of privilege, preclude any further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies that any
party may otherwise have at law or in equity. The rights and remedies of any
party based upon, arising out of or otherwise in respect of any inaccuracy in or
breach of any representation, warranty, covenant or agreement contained in this
Agreement shall in no way be limited by the fact that the act, omission,
occurrence or other state of facts upon which any claim of any such inaccuracy
or breach is based may also be the subject of any other representation,
warranty, covenant or agreement contained in this Agreement (or in any other
agreement between the parties) as to which there is no inaccuracy or breach.

 

9.6 Binding Effect; No Assignment, No Third-Party Rights. This Agreement shall
be binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns. This Agreement is not assignable without the
prior written consent of each of the parties hereto or by operation of law.

 

9.7 Further Assurances. Each party shall, at the request of the other party, at
any time and from time to time following the Closing promptly execute and
deliver, or cause to be executed and delivered, to such requesting party all
such further instruments and take all such further action as may be reasonably
necessary or appropriate to carry out the provisions and intents of this
Agreement and of the instruments delivered pursuant to this Agreement.

 

9.8 Severability of Provisions. If any provision or any portion of any provision
of this Agreement or the application of any such provision or any portion
thereof to any person or circumstance, shall be held invalid or unenforceable,
the remaining portion of such provision and the remaining provisions of the
Agreement, or the application of such provision or portion of such provision is
held invalid or unenforceable to person or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby and
such provision or portion of any provision as shall have been held invalid or
unenforceable shall be deemed limited or modified to the extent necessary to
make it valid and enforceable, in no event shall this Agreement be rendered void
or unenforceable.

 

9.9 Exhibits and Schedules. All exhibits annexed hereto, and all schedules
referred to herein, are hereby incorporated in and made a part of this Agreement
as if set forth herein. Any matter disclosed on any schedule referred to herein
shall be deemed also to have been disclosed on any other applicable schedule
referred to herein.

 



9.10 Captions. All section titles or captions contained in this Agreement or in
any schedule or exhibit annexed hereto or referred to herein, and the table of
contents to this Agreement, are for convenience only, shall not be deemed a part
of this Agreement and shall not affect the meaning or interpretation of this
Agreement. All references herein to sections shall be deemed references to such
parts of this Agreement, unless the context shall otherwise require.

 

9.11 Expenses. Except as otherwise expressly provided in this Agreement, whether
or not the Closing occurs, each party hereto shall pay its own expenses
incidental to the preparation of this Agreement, the carrying out of the
provisions hereof and the consummation of the transactions contemplated.

 



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written herein above.

 

 



/s/ Lin, Chi-Jung   Lin, Chi-Jung, CEO   SUNRISE REAL ESTATE GROUP, INC.        
  /s/ Lin, Chi- Jung   Lin, Chi-Jung, President, Sole Board of Director and
Shareholder ACE DEVELOP PROPERTIES LIMITED.  

 

 

 

 



 

 